IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID SAWYER AS THE                      : No. 820 MAL 2017
ADMINISTRATOR OF THE ESTATE OF           :
MARY E. SAWYER, DECEASED,                :
                                         : Petition for Allowance of Appeal from
                   Petitioner            : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
RITA SAWYER, M.D.,                       :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.